DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   The specification fails to disclose why the smaller particles congregate towards the center and why the larger particles congregate towards the outer edge of the spray.  This is not a typical phenomenon of a liquid sprayer in conjunction with an air blower.  In applying the Wands factors, one of ordinary skill (B.S. in engineering) in the art would not be able to produce the results with the amount of direction provided by the inventor.  An undue quantity of experimentation would be needed to made and/or use the invention based on the content of the disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “adjacent” in claim 1 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “adjacent” is defined as: near.  Dictionary.com.  What constitutes near is subjective.  The distance/location limited by the claim is uncertain.
The term “adjacent” in claim 17 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “adjacent” is defined as: near.  Dictionary.com.  What constitutes near is subjective.  The distance/location limited by the claim is uncertain.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-14 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyles et al. (2019/0154406; 11,340,045).
Boyles et al. disclose a mister apparatus comprising:
a portable mister body 14 having an air inlet 70 and an air outlet 74;
a fan 78 configured to draw air in through the air inlet and force the air out the air outlet;
a reservoir 86 configured to contain a liquid, the reservoir having a reservoir outlet (opening for tube 96);
a liquid outlet 132, the liquid outlet being disposed adjacent to or downstream of the air outlet;
a pump 92 in fluid communication with the reservoir, the pump being operable to move the liquid from the reservoir and out the liquid outlet such that the liquid exiting the liquid outlet enters the air exiting the air outlet to form a mist;
wherein a first flow rate of the mist when a longitudinal axis of the air outlet is parallel to a ground is substantially the same as a second flow rate when the longitudinal axis of the air outlet is at an upward angle of up to about 90 degrees relative to the ground (flow rate is the same in both orientations);
wherein the first flow rate of the mist when the longitudinal axis of the air outlet is parallel to the ground is substantially the same as a third flow rate when the longitudinal axis of the air outlet is at a downward angle of up to about 90 degrees relative to the ground (flow rate is the same in both orientations);
wherein the pump is a positive displacement pump;
further comprising a motor 82 operably coupled to the fan;
further comprising a battery 54 coupled to the pump and the motor;
further comprising a switch 148, 152 operably configured to control the fan;
wherein the switch is operably configured to control the pump;
further comprising the liquid, wherein the liquid in the reservoir is not pressurized (the liquid is not pressurized when pump 92 is inactive);
further comprising an air pathway extending between an outlet (upstream end of tube 58) of the fan and the air outlet 74;
further comprising a first liquid pathway (tube pathway downstream of pump 92) in fluid communication with the reservoir and the pump;
further comprising a second liquid pathway (pathway of tube 96) in fluid communication with the pump and the liquid outlet;
further comprising the liquid, wherein the liquid is a disinfectant.
Claim(s) 1-9, 11-14, 17, 18, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utter et al. (6,216,961).
Utter et al. disclose a mister apparatus comprising:
a portable mister body (body of sprayer 10, 10’) having an air inlet 13, 13’ and an air outlet 15, 15’;
a fan 18, 18’ configured to draw air in through the air inlet and force the air out the air outlet;
a reservoir 26, 26’ configured to contain a liquid, the reservoir having a reservoir outlet 31, 31’;
a liquid outlet (outlet of nozzle 34, 34’), the liquid outlet being disposed adjacent to or downstream of the air outlet;
a pump 38, 38’ in fluid communication with the reservoir, the pump being operable to move the liquid from the reservoir and out the liquid outlet such that the liquid exiting the liquid outlet enters the air exiting the air outlet to form a mist;
wherein a first flow rate of the mist when a longitudinal axis of the air outlet is parallel to a ground is substantially the same as a second flow rate when the longitudinal axis of the air outlet is at an upward angle of up to about 90 degrees relative to the ground (flow rate is the same in both orientations);
wherein the first flow rate of the mist when the longitudinal axis of the air outlet is parallel to the ground is substantially the same as a third flow rate when the longitudinal axis of the air outlet is at a downward angle of up to about 90 degrees relative to the ground (flow rate is the same in both orientations);
wherein the liquid outlet (outlet of nozzle 34’) is substantially perpendicular to the air outlet, the liquid outlet constructed to dispense the liquid at an orientation substantially perpendicular to the air exiting the air outlet;
wherein the liquid outlet (outlet of nozzle 34’) is not coaxial relative to the air outlet;
wherein the pump is a positive displacement pump;
further comprising a motor 16, 16’ operably coupled to the fan;
further comprising a battery (col. 3, ll. 54-61) coupled to the pump and the motor;
further comprising a switch 20, 20’ operably configured to control the fan;
further comprising the liquid, wherein the liquid in the reservoir is not pressurized (the liquid is not pressurized when pump 38, 38’ is inactive);
further comprising an air pathway extending between an outlet (upstream end of tube 12, 12’) of the fan and the air outlet 15, 15’;
further comprising a first liquid pathway (pathway of tube 28, 28’ upstream of valve 36, 36’) in fluid communication with the reservoir and the pump;
further comprising a second liquid pathway (pathway of tube 28, 28’ downstream of valve 36, 36’) in fluid communication with the pump and the liquid outlet;
further comprising the liquid, wherein the liquid is a disinfectant (disinfectant to anything that cannot survive in water).
Claim(s) 1-3, 7, 9-14, 16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins (3,963,178).
Collins discloses a mister apparatus comprising:
a portable mister body (body of sprayer 10) having an air inlet (inlet of blower 14) and an air outlet 24;
a fan (fan of blower 14) configured to draw air in through the air inlet and force the air out the air outlet;
a reservoir 12 configured to contain a liquid, the reservoir having a reservoir outlet (outlet for tube 48);
a liquid outlet (outlet at discharge end 46), the liquid outlet being disposed adjacent to or downstream of the air outlet;
a pump (col. 3, l. 13) in fluid communication with the reservoir, the pump being operable to move the liquid from the reservoir and out the liquid outlet such that the liquid exiting the liquid outlet enters the air exiting the air outlet to form a mist;
wherein a first flow rate of the mist when a longitudinal axis of the air outlet is parallel to a ground is substantially the same as a second flow rate when the longitudinal axis of the air outlet is at an upward angle of up to about 90 degrees relative to the ground (flow rate is the same in both orientations);
wherein the first flow rate of the mist when the longitudinal axis of the air outlet is parallel to the ground is substantially the same as a third flow rate when the longitudinal axis of the air outlet is at a downward angle of up to about 90 degrees relative to the ground (flow rate is the same in both orientations);
further comprising a motor (electric motor, col. 2, l. 3) operably coupled to the fan;
further comprising a switch (shown in figure 1) operably configured to control the fan;
wherein the switch is operably configured to control the pump (inherent in order for the device to be operable);
further comprising the liquid, wherein the liquid in the reservoir is not pressurized;
further comprising an air pathway extending between an outlet (upstream end of hose 16) of the fan and the air outlet 24;
further comprising a first liquid pathway (pathway of tube 44 upstream of the pump) in fluid communication with the reservoir and the pump;
further comprising a second liquid pathway (pathway of tube 44 downstream of pump) in fluid communication with the pump and the liquid outlet;
wherein the mister apparatus is configured to produce a spray having a particle size distribution where smaller particles congregate towards a center of the spray and larger particles congregate towards an outer edge of the spray (as a result from the centrifugal force resulting from the circular/spiral motion of the air by vanes 30);
further comprising the liquid, wherein the liquid is a disinfectant (col 3., l. 31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins (3,963,178).
Collins discloses the claimed invention except for 40% or more of the particles are larger than 100 microns.  Collins discloses, in col. 3, ll. 1-8, general particle sizes.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a particle size larger than 100 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 4, 5, 17, 18, 19, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins (3,963,178) in view of Utter et al. (6,216,961).
Regarding claims 4, 5 and 17, Collins discloses the limitations of the claimed invention with the exception of the liquid outlet being substantially perpendicular to the air outlet.  Utter et al. disclose the liquid outlet being parallel with the air outlet in figures 1 and 2.  Utter et al. also disclose an alternate embodiment in figure 3 where the liquid outlet is substantially perpendicular to the air outlet.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided a substantially perpendicular liquid outlet in the device of Collins at taught by Utter et al. as an alternate embodiment to produce a finely divided atomized water vapor mist (Utter et al., col. 4, l. 37). 
Regarding claims 18-20 and 22, see the explanation supra under equivalent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK